SUMMARY ORDER
Kevin Dyevich, pro se, appeals from a February 25, 2008 order of the United States District Court for the Southern District of New York (Castel, J.), denying his motion to vacate a default judgment entered against him. We assume the parties’ familiarity with the facts, procedural history of the case, and issues presented on appeal.
Federal Rule of Civil Procedure 55 provides that a district court may enter a default judgment when a party “has failed to plead or otherwise defend” its case. This Court reviews a district court’s denial of a motion to vacate a default judgment for abuse of discretion. See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107 (2d Cir.2006). The district court correctly concluded that the plaintiff effected valid service under Rule 5 despite Dyevich’s contentions to the contrary in his motion to vacate the default judgment. The district court gave Dyevich almost a year to answer the complaint, and Dyevich failed to marshal anything resembling a meritorious defense. The district court did not abuse its discretion in entering the default judgment.
For the foregoing reasons, the order of the district court is AFFIRMED.